711 F.2d 35
Charles JONES, Petitioner-Appellant,v.W.J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent- Appellee.
No. 82-2138.
United States Court of Appeals,Fifth Circuit.
July 12, 1983.

Charles Jones pro se, Otha T. Carpenter, Houston, Tex.  (Court-Appointed), for petitioner-appellant.
Linda Marshall, Asst. Atty. Gen., Houston, Tex., Paula C. Offenhauser, Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case, 699 F.2d 793, reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.